UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SONJA GRIFFIN-ROBINSON,

                                 Plaintiff,

                     -against-
                                                                 21-CV-4881 (LTS)
NEW YORK CITY HEALTH AND
HOSPITALS; MITCHELL KATZ,                                        CIVIL JUDGMENT
PRESIDENT AND CEO; LISE WILSON,
SOCIAL WORKER; RONALD COBB, MD;
CHRISTOPHER PENA, MD,

                                 Defendants.

         Pursuant to the order issued July 6, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court declines to exercise supplemental jurisdiction over any state law claims

Plaintiff may be asserting. 28 U.S.C. § 1367(c)(3).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     July 6, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
